Response to Amendment
The amendment filed August 02, 2021 has been entered. Claims 1-5 and 7-21 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2021 was filed after the mailing date of the non-final Office A on May 04, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97 (IDS submission fee paid).  Accordingly, the information disclosure statement is being considered by the examiner.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 6, which the examiner indicated as allowable in the previous Non-Final Rejection filed May 04, 2021. The applicant further added a new independent claim 21, which includes the allowable subject matter of previous claim 8. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-5 and 7-20, the prior art fails to teach that the plurality of vertical plates are welded to the outer wall surface of the center pin. While Holabeck teaches (Fig. 3): a plurality of vertical plates (63, 65) spaced along the outer wall surface of the center pin (78), the examiner finds no obvious reason to modify the invention such that the vertical plates are welded directly to the outer wall surface of the center pin. Such a modification would require improper hindsight reasoning.
Regarding independent claim 21, the prior art fails to teach that the connecting seat comprises a first connecting plate, connected with the vertical plate; a second connecting plate, forming an included .

    PNG
    media_image1.png
    535
    974
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617